Citation Nr: 1100086	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  05-20 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for proliferative diabetic 
retinopathy, neovascularization glaucoma and photocoagulation 
scars, productive of decreased visual fields, evaluated as 10 
percent disabling prior to May 22, 2008.

2.  Entitlement to an increased rating for proliferative diabetic 
retinopathy, neovascularization glaucoma and photocoagulation 
scars, productive of decreased visual fields, evaluated as 40 
percent disabling from May 22, 2008.

3.  Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Wichita, Kansas.  This 
case was previously before the Board in June 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Service connection for retinopathy (associated with diabetes 
mellitus) was granted in a May 29, 2003 rating decision, and a 
rating of 10 percent was assigned, effective May 8, 2001.  A 
March 2009 RO decision increased the rating for the Veteran's eye 
disability (characterized as proliferative diabetic 
retinopathy/neovascularization glaucoma and photocoagulation 
scars productive of decreased visual fields) to 40 percent, 
effective May 22, 2008.

The Board notes that VA amended the regulations relevant to 
rating disabilities of the eye during the course of this appeal.  
See 73 Fed. Reg. 66,543 (November 10, 2008).  This amendment is 
effective December 10, 2008, and applies to all applications for 
benefits received by VA on or after that date.  As the Veteran's 
increased rating claim was received prior to December 10, 2008, 
the amendment does not apply.

The Veteran's eye disability has been rated on the basis of his 
equivalent visual acuity under the provisions of 38 C.F.R. 
§ 4.84a, Diagnostic Code 6076 (as in effect prior to December 10, 
2008).  The disability may also be rated on the basis of 
impairment of field of vision under the provisions of 38 C.F.R. 
§ 4.84a, Diagnostic Code 6080 (as in effect prior to December 10, 
2008).  The Board observes that VA's Rating Schedule provides 
that the extent of contraction of visual field in each eye is 
determined by recording the extent of the remaining visual fields 
in each of the eight 45 degree principal meridians.  38 C.F.R. § 
4.76a (as in effect prior to December 10, 2008).

The Board must first decide whether a rating in excess of 10 
percent for the Veteran's service-connected eye disability is 
warranted for the rating period prior to May 22, 2008.  In this 
regard, the Board notes that April 29, 2003 VA visual field 
charts (Goldmann) of the left and right eye are of record, and it 
does appear that findings for each of the eight 45 degree 
principal meridians for the left eye and for the right eye were 
made.  However, it does not appear that the April 2003 eye charts 
were interpreted.  Further, while an April 29, 2003 VA progress 
note indicated there was visual field deficit, the report of VA 
examination on April 29, 2003 indicated there was no visual field 
deficit.  In order to be fair to the Veteran, and in order to 
assist the Veteran in developing this claim (and attempting to 
ensure that the April 2003 visual field testing is adequate for 
rating purposes, Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007)), the Board finds that the April 29, 2003 VA visual field 
charts should be reviewed by an appropriate examiner and 
interpreted in order that the results can be considered in 
adjudication of the issue of entitlement to a rating in excess of 
10 percent for the Veteran's eye disability prior to May 22, 
2008.

As for rating the Veteran's eye disability from May 22, 2008, the 
Board notes that while a September 2008 VA Goldmann Perimeter 
Chart provided visual field findings for the left eye principal 
meridians at 0 degrees, 45 degrees, 90 degrees, 180 degrees, 225 
degrees, and 270 degrees, there are no indicated findings 
pertaining to left eye principal meridians at 135 degrees and 315 
degrees.  Moreover, the September 2008 VA Goldmann Perimeter 
Chart visual field findings have not been interpreted so as to 
provide the extent of the remaining visual fields in each of the 
eight 45 degree principal meridians for the left eye and for the 
right eye.  In short, the September 2008 VA visual field 
examination is not fully interpreted and is therefore not 
adequate for rating purposes.

Based on the foregoing, the Board finds that the Veteran should 
be afforded a VA visual field examination that determines all 
current pertinent eye pathology and includes a fully interpreted 
VA visual field examination, pursuant to 38 C.F.R. § 4.76a.

TDIU is an element of all appeals of an increased rating.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  The Board acknowledges 
that the Veteran is in receipt of a 100 percent rating for both 
coronary artery disease and PTSD.  However, although no 
additional disability compensation may be paid when a total 
schedular disability rating is already in effect, the Court's 
decision in Bradley v. Peake, 22 Vet. App. 280 (2008) recognizes 
that a separate award of TDIU predicated on a single disability 
may form the basis for an award of special monthly compensation 
(SMC).  As such, a claim for a total disability rating based on 
individual unemployability (TDIU) may be considered when a 
schedular 100 percent rating is already in effect for one or more 
service-connected disabilities.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The Veteran should be scheduled for a 
VA examination with the appropriate 
specialist to determine the current 
severity of his service-connected eye 
disability.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  All pertinent 
pathology found on examination should be 
noted in the report of the evaluation.

All indicated studies should be conducted.  
The Veteran's field of vision in each eye 
should be tested according to Goldmann 
Perimeter testing, and the Goldmann 
Perimeter Chart should be included with the 
examination report.  The examiner must 
interpret the Goldmann Perimeter Chart 
findings for the eight 45 degree principal 
meridians for each eye.  The extent of 
contraction of visual field in each eye 
must be specified by recording the 
extent of the remaining visual fields 
in each of the eight 45 degree 
principal meridians for the left eye 
and for the right eye.  

Additionally, the VA examiner must review 
the left and right eye visual field charts 
(Goldmann Perimeter Charts) dated April 
29, 2003 of record.  The examiner must 
interpret the Goldmann Perimeter Chart 
findings for the eight 45 degree principal 
meridians for each eye.  The extent of 
contraction of visual field in each eye 
must be specified by recording the 
extent of the remaining visual fields 
in each of the eight 45 degree 
principal meridians for the left eye 
and for the right eye.  

2.  The AOJ should then readjudicate the 
issues of entitlement to a rating in excess 
of 10 percent for proliferative diabetic 
retinopathy/neovascularization glaucoma and 
photocoagulation scars productive of 
decreased visual fields prior to May 22, 
2008, and entitlement to a rating in excess 
of 40 percent for proliferative diabetic 
retinopathy/neovascularization glaucoma and 
photocoagulation scars productive of 
decreased visual fields from May 22, 2008.  
If the benefits sought are not granted to 
the Veteran's satisfaction, a supplemental 
statement of the case should be issued, and 
the Veteran and his representative should 
be afforded the appropriate period to 
respond.  

3.  Thereafter, the claims folder should be 
forwarded to a VA clinician for an opinion 
as to whether it is at least as likely as 
not that the Veteran's service-connected 
disabilities, considered in combination, 
preclude the Veteran from maintaining 
substantially gainful employment.  If the 
reviewing VA clinician deems additional 
clinical examination of the Veteran is 
necessary in order to provide such opinion, 
such additional examination(s) should be 
scheduled.  The rationale for the opinion 
provided should be set forth.  

4.  Thereafter, adjudicate the issue of 
entitlement to TDIU.  If the benefit sought 
is not granted, a supplemental statement of 
the case should be issued, and the Veteran 
and his representative should be afforded 
the appropriate period to respond.  
Thereafter, the case should be returned to 
the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


